DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	The examiner acknowledges the amendment to the title of the invention and has removed the objection.
	The examiner has removed the 112 (f) interpretation based on the amendment to claim 9.
Allowable Subject Matter
Claims 1-2, 4-5, 7-12, 14-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art doesn’t teach:
wherein the camera comprises: a red-green-blue (RGB) camera configured to photograph a surface state of the cooking material; and a thermal camera configured to detect temperature information of the cooking material, wherein the processor is further configured to determine an internal temperature and an external temperature of the cooking material based on an image-processing neural network using the captured at least one image captured by the thermal camera, and wherein the image-processing neural network is trained to determine the internal temperature and the external temperature of the cooking material by generating a numerical value representing each pixel value of the captured at least one image.
Regarding claim 11, the prior art doesn’t teach: 
wherein the method further comprises: determining an internal temperature and an external temperature of the cooking material based on an image-processing neural network using the captured at least one image captured by the thermal camera, and wherein the image-processing neural network is trained to determine the internal temperature and the external temperature of the cooking material by generating a numerical value representing each pixel value of the captured at least one image.
Regarding claim 20, the prior art doesn’t teach: wherein: an internal temperature and an external temperature of the cooking material are determined based on an image-processing neural network using the captured at least one image captured by the thermal camera, and wherein the image-processing neural network is trained to determine the internal temperature and the external temperature of the cooking material by generating a numerical value representing each pixel value of the captured at least one image.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WACHTLER US20160220059A1, ZITO US20200121125A1, PEREIRA US20170290095A1, LI US20190110638A1, Khan, Tareq. "Smart Microwave Oven with Image Classification and Temperature Recommendation Algorithm." International Journal of Electrical & Computer Engineering (2088-8708) 8.6 (2018).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE L MCDOWELL, JR whose telephone number is (571)270-3707. The examiner can normally be reached Mon-Thurs 5:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE L. MCDOWELL, JR/Primary Examiner, Art Unit 2612